DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2006/0245909 to Stover (Stover hereinafter) in view of US Patent 3,895,689 to Swearingen (Swearingen).
Regarding claim 1, Stover teaches a hydraulic transfer system (11) configured to exchange pressures between a first fluid and a second fluid (paragraph 26), wherein the first fluid has a pressure higher than the second fluid, comprising: a cylindrical rotor (15) disposed within the sleeve in a concentric arrangement, wherein the cylindrical rotor is configured to rotate circumferentially about a rotational axis (e.g. 27) and has a first end face (facing 19) and a second end face (facing 21) disposed opposite each other; a first end cover (19) having a first, lower surface that interfaces with the first end face of the cylindrical rotor; and a hydrostatic bearing system (81) configured to utilize a bearing fluid at a pressure higher than the second fluid to resist at least axial displacement of the cylindrical rotor (paragraph 30).  Furthermore, Stover teaches that the first surface of the first end cover includes a groove (81) that extends around the axis  and is configured to receive the bearing fluid to provide a 
Regarding claim 2, Stover teaches a rotary, isobaric pressure exchanger (1).
Regarding claim 3, Stover teaches a second end cover (21) having a second, upper surface that interfaces with the second end face of the cylindrical rotor. 
Regarding claim 4, Stover does not directly teach that a groove is formed in the second end cover.  However, as Stover teaches that the groove enhances the bearing effect (paragraph 36), it would have been obvious to include in the second end cover as well.
Regarding claim 6, Stover teaches that the hydrostatic bearing system is configured to provide axial force balancing (paragraph 37).
Regarding claim 7, Stover does not teach a radial hydrostatic bearing system.  Swearingen teaches such a bearing system (312b) for taking up radial loads.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a radial bearing to the exchanger of Stover in order to take up radial loads therein.
Regarding claim 8, Swearingen teaches that the radial hydrostatic bearing system is configured to apply radial forces to the rotor to maintain its alignment.
Regarding claim 9, Swearingen teaches an axial (i.e. thrust direction) aperture extending toward the bearing, that is, in the combination, in the first surface to fluidly connect the radial aperture and the axial aperture.
Regarding claim 10, Swearingen teaches that the outlet of the axial aperture is within a groove (324) of the bearing.
Regarding claim 11, Swearingen teaches that the aperture extends radially through the associated structure, which would be the first end cover in the combination.
Regarding claim 12, Stover teaches a hydraulic transfer system (11) configured to exchange pressures between a first fluid and a second fluid (paragraph 26), wherein the first fluid has a pressure higher than the second fluid, comprising: a cylindrical rotor (15) disposed within the sleeve in a concentric arrangement, wherein the cylindrical rotor is configured to rotate circumferentially about a rotational axis (e.g. 27) and has a first end face (facing 19) and a second end face (facing 21) disposed opposite each other; a first end cover (19) having a first, lower surface that interfaces with the first end face of the cylindrical rotor; and a hydrostatic bearing system (81) configured to utilize a bearing fluid at a pressure higher than the second fluid to resist at least axial displacement of the cylindrical rotor (paragraph 30).  Furthermore, Stover teaches that the first surface of the first end cover includes a groove (81) that extends around the axis  and is configured to receive the bearing fluid to provide a fluidic bearing (paragraph 30).  Stover does not teach that the hydrostatic bearing system includes a radially extending first aperture.  Swearingen teaches another hydrostatic bearing  system generally, and particularly teaches that a thrust bearing such as that of Stover may include radially inward extending passages (328) for supplying fluid under pressure to the bearings by extending between the bearings and circumferential apertures (facing toward 130).  Swearingen particularly teaches that these passages are "favorably locate[d]" (col. 4, ln. 1).  Therefore it would have been obvious to one of ordinary skill in the art to provide a radial passage (and corresponding fluidly communicating aperture) as taught by 
Regarding claim 13, in order for the apertures to be located within the groove (81), they would necessarily be circumferentially spaced, as the groove is circular.
Regarding claim 14, as the groove (81) is circular, the axial apertures would be equally spaced from a central axis of the first end cover (19).
Regarding claim 15, Swearingen teaches a single passage connecting a radial aperture to a respective axial aperture (Figs. 9-10), which would indicate to one of ordinary skill in the art that each outlet aperture should have a corresponding passage and radial inlet.
Regarding claim 16, Stover teaches a second end cover (21) having a second, upper surface that interfaces with the second end face of the cylindrical rotor. Stover does not directly teach that a groove and bearing is formed in the second end cover.  However, as Stover teaches that the groove enhances the bearing effect (paragraph 36) and balances forces advantageously (paragraph 37), it would have been obvious to include in the second end cover as well. Regarding the plurality of radial and axial apertures, the examiner notes that Stover is cognizant of the need for balancing forces (paragraph 37), which objective would be enhanced by multiple outlets (as would be readily apparent to those of ordinary skill in the art) and therefore it would have been obvious to provide multiple sources of bearing fluid.
Regarding claim 17, Stover teaches a hydraulic transfer system (11) configured to exchange pressures between a first fluid and a second fluid (paragraph 26), wherein the first fluid has a pressure higher than the second fluid, comprising: a cylindrical rotor (15) disposed within the sleeve in a 
Regarding claims 18 and 19, Stover does not teach pluralities of grooves.  Swearingen teaches such pluralities (324) for providing the bearing effect, and that only one outlet it located in a given groove.  Therefore, it would have been obvious to one of ordinary skill in the art to provide multiple grooves as taught by Swearingen in order to enhance the bearing effect of Stover and to place a maximum of one outlet in any given groove.
Regarding claim 20, Stover does not teach a radial hydrostatic bearing system.  Swearingen teaches such a bearing system (312b) for taking up radial loads.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a radial bearing to the exchanger of Stover in order to take up radial loads therein.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stover in view of Swearingen as applied to claim 1 above, and further in view of US Patent 5,988,993 to Hauge (Hauge).
Regarding claim 5, Stover as modified by Swearingen teaches the limitations of claim 13 from which claim 14 depends, but does not teach an additional groove.  Hauge teaches that a pressure exchanger end cap (1) may include a bearing groove (28) radially within the exchange conduits provided to distribute port pressure evenly (see col. 5, ln. 2-5).  Therefore, it would have been obvious to one of ordinary skill in the art to provide an additional groove as taught by Hauge to the exchanger of Stover in order to distribute port pressure evenly.  Thus provided radially within the ports, the groove of Hauge would be radially separated (offset) from the groove (81).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        15 January 2021